Citation Nr: 0825752	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran has verified active duty from August 1975 to 
August 1978, and from December 1979 to November 1988.  
Service separation documentation dated in 1978, shows the 
veteran also had 3 years of active service prior to August 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veteran Affairs (VA) Waco, Texas Regional 
Office (RO).

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in a March 2003 letter.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records and relevant private 
treatment records have been obtained, and the veteran has 
declined a hearing on his claim.  Importantly, the veteran 
was also afforded a VA medical examination, and a medical 
opinion was provided.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as a psychosis, is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2007); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he developed PTSD as a result of 
his experiences in Korea, and at Fort Bliss, Texas.  However 
after reviewing the evidence of record, the Board finds that 
the preponderance of the evidence weighs against the claim 
for service connection for PTSD because the most convincing 
medical evidence reflects that the veteran does not have 
PTSD.

In reaching this conclusion, the Board notes that in the 
veteran's August 2003 statement he indicated multiple 
stressors associated with his PTSD claim.  Significantly, the 
stressors relating the deaths of two friends in Korea have 
been substantiated by the National Archives Database.  
However, this evidence alone is insufficient to grant the 
veteran's claim.  Though a November 2004 treatment note 
indicates the veteran's PTSD screen was positive, in February 
2006 the veteran's PTSD screening was negative, and aside 
from his multiple statements, the veteran has not submitted 
any consistent medical evidence to support his PTSD claim.  

The veteran was afforded a comprehensive psychiatric 
examination by the VA in July 2003, which resulted in a 
conclusion that he did not have PTSD.  The report reflects 
that the examiner interviewed the veteran and conducted a 
psychological examination.  Following this evaluation, there 
were multiple diagnoses, including bipolar disorder with 
psychotic features, multiple medical problems, marital 
discord, social isolation and unemployment, but not PTSD.

Again in December 2007, the VA provided the veteran with a 
psychiatric evaluation, and PTSD again was not part of the 
diagnosis.  This evaluation considered the veteran's current 
medical history and a contemporaneous interview.  At this 
time the examiner commented specifically that the veteran was 
not diagnosed with PTSD.  The examiner opined that other 
disorders likely caused the veteran's symptoms, which 
presented somewhat like PTSD.

The Board notes that both VA psychological examinations weigh 
against the veteran's claim.  These examinations are credible 
based on the interview of the veteran and the consideration 
given his medical history to reach an ultimate diagnosis.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that a service-connection claim must 
be accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the present case, however, 
the preponderance of the competent medical evidence shows 
that the veteran's current symptoms do not support a 
diagnosis of PTSD.  The veteran's own opinion, as expressed 
in his multiple statements, that his current complaints are 
related to service and are due to PTSD, are not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492,494-5 (1992).  The December 2007 examination 
specifically considered the stressors noted by the veteran, 
so there is no need to provide yet another examination.  
Accordingly, the Board concludes that PTSD was not incurred 
in or aggravated by service.  

ORDER

Service connection for PTSD is denied.


REMAND

Regarding the claim concerning hepatitis C, the Board 
observes as an initial matter that the veteran's service 
medical records apparently have been lost.  Nevertheless, a 
copy of the report of examination conducted in connection 
with the veteran's re-enlistment in November 1979 documents 
treatment for "hepatitis" at Osan Air Force Base in Korea 
in 1974.  The veteran has separately advised that this 
treatment was as an in-patient for several weeks.  Given that 
in-patient treatment records are sometimes stored separately 
from outpatient records at the National Personnel Records, an 
attempt to obtain the records of this in-patient treatment 
should be made.  

In addition, since service records reflect a diagnosis of 
hepatitis, and current treatment records show the presence of 
hepatitis C, a medical opinion should be obtained to address 
whether any hepatitis in service is linked to the current 
diagnosis.  Likewise, the opinion should address whether any 
other events in service could have caused the veteran to 
develop hepatitis C, including his exposure to the blood of 
those in his unit that were killed in a 1976 vehicle 
accident.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and ascertain a three month 
approximation of when he received 
treatment for hepatitis at Osan Air 
Force Base.  Using the approximation 
provided by the veteran, the RO should 
request the veteran's in-patient 
records from the medical facility that 
served the Osan Air Force Base, as 
records of this nature are often kept 
separate from individual service 
medical records.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, 
that further efforts to obtain those 
records would be futile, or where the 
Federal department or agency advises VA 
that the requested records do not exist 
or the custodian does not have them.  

2.  The veteran should be afforded a VA 
examination, to determine the nature 
and etiology of his hepatitis C.  The 
claims folder should be made available 
to and reviewed by the examiner before 
the examination.  The examiner should 
record the full history of the 
disorder, including the veteran's own 
account of the etiology of his 
disability, and specifically comment as 
to the likelihood that the veteran's 
hepatitis residuals may be related to 
his time in service, including the 
hepatitis for which he was apparently 
treated in 1974, and his potential to 
exposure to blood from soldiers killed 
in a vehicle accident in 1976.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims that are remanded by the Board of 
Veterans' Appeals, or by the United States Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


